Per Curiam,
The Auditing Judge has considered, the one question raised by the exceptant, and as the authorities cited by him sustain his legal conclusions, we see no need for extended elaboration. Testator’s entire residuary estate was given to his wife for life, and upon her death to two children, a son and a daughter, by name, “their heirs and assigns, share and share alike.” A further provision of the will is that if either died without issue, such an one’s share was to pass to the surviving child and to another daughter. All of these persons agreed that an award should be made to the widow, and an award was so made. Whether we hold that, after an absolute gift, a further limitation is invalid, or that death without issue meant such death in the lifetime of the legatees, is a matter of little moment, for in either event the result is the same.
Accordingly, all exceptions are dismissed and the adjudication is confirmed absolutely.
Van Dusen, J., did not sit.